        Case 5:20-cv-04170-GJP Document 11 Filed 01/04/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 DONTAIE ANDERSON,

                        Petitioner,
                                                           CIVIL ACTION
                                                           NO. 20-04170
              v.


 DISTRICT ATTORNEY OF LEHIGH
 COUNTY, et al.
                 Respondents.


Pappert, J.                                                             January 4, 2021


                                      Memorandum

      Anderson, a pretrial detainee at Lehigh County Jail, petitions the Court for writ

of habeas corpus under 28 U.S.C. § 2241. (ECF Nos. 1, 7.) He alleges that his

confinement is cruel and unusual in violation of due process and the Eighth

Amendment, that continued confinement will recklessly endanger him and cause

irreparable harm, that monetary bail for the poor violates due process and the Equal

Protection Clause and that Respondents have been deliberately indifferent in rejecting

his claims for relief. (Amended Petition for Writ of Habeas Corpus 3–6, ECF No. 7.)

Anderson also alleged in his first habeas petition that he had been denied a speedy trial

and that the state court had ordered excessive bail. (Petition for Writ of Habeas Corpus

2–4, ECF No. 1.)

      District courts have jurisdiction to grant the writ to state detainees “before a

judgment is rendered in a state criminal proceeding.” Moore v. DeYoung, 515 F.2d 437,

442 (3d Cir. 1975). But, absent extraordinary circumstances, petitioners must exhaust

state remedies before petitioning a federal court for relief. Duran v. Thomas, 393 F.

                                            1
         Case 5:20-cv-04170-GJP Document 11 Filed 01/04/21 Page 2 of 3




App’x 3, 4 (3d Cir. 2010) (citing Moore, 515 F.2d at 443). To exhaust, a petitioner must

give the state courts an opportunity to review his allegations before seeking relief in the

federal court. Baldwin v. Reese, 541 U.S. 27, 29 (2004) (citing Duncan v. Henry, 513

U.S. 364, 365 (1995)). Anderson alleges that he filed a state habeas petition on April

23, 2020 alleging that his confinement is cruel and unusual in violation of due process

and the Eighth Amendment. (Amended Habeas Petition at 4.) He also sought

reconsideration of his bail amount three times and filed a grievance regarding his

confinement conditions on September 11, 2020. (Id.) The state courts denied each

request or petition. (Id.) He further claims that he presented his claim that continued

confinement will recklessly endanger him and cause irreparable harm to unspecified

courts. (Id. at 5.) Finally, he contends that he presented his claim that monetary bail

for the poor violates due process and the Equal Protection Clause to the Court of

Common Pleas. (Id. at 6.)

       Even if the Court assumes Anderson presented each claim in his habeas petition

to the Court of Common Pleas, he fails to allege that he fully exhausted his state

remedies before coming to federal court. If the Court of Common Pleas denied his

claims, he had to present any appellate claims to the Superior Court to exhaust his

state remedies. Robertson v. Klem, 580 F.3d 159, 164 n.3 (3d Cir. 2009). Once the

Superior Court concludes its review, Anderson may choose to seek review in the

Pennsylvania Supreme Court, or he may file his habeas petition in this court.

       Anderson also fails to establish extraordinary circumstances justifying his

failure to exhaust. Instead, like in Moore, Anderson “attempt[s] to litigate

constitutional defenses prematurely in federal court.” Moore, 515 F.2d at 445; see



                                            2
         Case 5:20-cv-04170-GJP Document 11 Filed 01/04/21 Page 3 of 3




Duran, 393 F. App’x at 4–5 (summarily affirming dismissal of habeas petition because

petitioner had “not exhausted his state remedies and he alleged nothing in his petition

to suggest that his warrantless arrest was unique”).

       Anderson’s Motion for Emergency Bail, (ECF No. 10), suffers from the same

shortcomings. Construed as part of his § 2241 petition, Anderson fails to show that he

exhausted state remedies or that extraordinary circumstances justify an exception to

that requirement. See Moore, 515 F.2d at 447 n.12 (no extraordinary circumstances

where petitioner failed to show “delay, harassment, bad faith or other intentional

activity” by the state). Before he can seek relief in federal court under § 2241,

Anderson must exhaust all state remedies or establish extraordinary circumstances

justifying an exception to the exhaustion requirement.

       An appropriate Order follows.



                                                 BY THE COURT:


                                                  /s/ Gerald J. Pappert
                                                 _______________________
                                                 GERALD J. PAPPERT, J.




                                             3
